Citation Nr: 1040582	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-31 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
granting service connection for PTSD and assigning a 50 percent 
disability rating, effective as of August 25, 2004.  This claim 
was previously remanded by the Board in September 2009 so that 
the Veteran may be scheduled for a VA examination.  However, the 
Veteran failed to report to this examination, which was scheduled 
for January 2010.  

A new claim of entitlement to an increased disability 
rating for PTSD has been raised by the record, but has not 
yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

VA received notification from the Veteran in January 2010 
indicating that he did not wish to proceed with his appeal 
seeking entitlement to an initial disability rating in excess of 
50 percent for PTSD.  The Board received this notification prior 
to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to an initial 
disability rating in excess of 50 percent for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue

The Veteran perfected an appeal from a May 2005 rating decision 
that granted service connection for PTSD and assigned a 50 
percent disability rating, effective as of August 25, 2004.  VA 
subsequently received notice from the Veteran in January 2010 
indicating that he did not wish to further pursue this appeal.  
Instead, the Veteran requested that a new increased disability 
claim be filed at the local level.  VA contacted the Veteran in 
January 2010 to notify him that by withdrawing his appeal, and 
opening a new claim, the effective date would not be protected if 
the benefits were granted.  Nonetheless, the Veteran insisted 
that his appeal be withdrawn at this time.  

An appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2010).  Once the 
Veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board no 
longer has jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010).  


ORDER

The claim of entitlement to an initial disability rating in 
excess of 50 percent for PTSD is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


